DETAILED ACTION
This Office Action is in response to Applicant’s application 16/976,472 filed on August 28, 2020 in which claims 2-11 pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on August 28, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on August 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2 and 4-5 are objected to because of the following informalities:  
Regarding claim 1 which recites inter alia ‘the severed buffer sheet’, there is insufficient antecedent basis for this subject matter.  Examiner suggests recited ‘forming a severed buffer sheet by severing the first resin layer, the second resin layer, the buffer sheet, the first support film and the second support film; and removing the severed buffer sheet….’
Regarding claim 4 which recites laser light at lines 4 and 8, Examiner assumes that it is the same laser light used in lines 4 and 8 and so recitation of ‘a laser light’ and ‘the laser light’ would remove any ambiguity.  Else, the claim should recited ‘a first laser light’ and ‘a second laser light’ to indicate distinct differences in laser light.
Claim 5 suffers from the same ambiguity. 
Appropriate correction is required.
Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2 the prior art fails to disclose the method of claim 1 comprising peeling the second resin layer from the second mother substrate in a state where the first resin layer and the second resin layer are layered with the buffer sheet interposed between the first resin layer and the second resin layer; bonding a second support film to the second resin layer; severing the first resin layer, the second resin layer, the buffer sheet, the first support film, and the second support film; and removing the severed buffer sheet from the first encapsulating layer and the second encapsulating layer.
Claims 3-11 depend directly or indirectly on claim 2 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
This application is in condition for allowance except for the following formal matters: 
Claim and specification objections as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893